Citation Nr: 0927568	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  01-06 016A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs 
(VA) compensation benefits in the calculated amount of 
$843.00 was properly created, to include whether the 
apportionment of VA benefits was proper. 

2.  Entitlement to an initial rating for depression in excess 
of 10 percent from July 2, 2003 to May 21, 2007, 30 percent 
from May 22, 2007 to September 23, 2004, and 50 percent 
thereafter. 

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an injury to the external popliteal nerve 
(claimed as nerve damage of the left leg).  

4.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches from May 21, 2002 to June 20, 2005, 
and 50 percent thereafter. 

5.  Entitlement to an increased rating in excess of 40 
percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
February 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By 
that decision, the RO granted an apportionment for the 
Veteran's spouse, D. and their child R.  The Veteran appealed 
this decision to the Board.  Jurisdiction of the claims files 
currently resides with the Wilmington, Delaware RO. 

In April 2003, the Board remanded the claim of whether an 
overpayment of Department of Veterans Affairs (VA) 
compensation benefits in the calculated amount of $843.00 was 
properly created, to include whether the apportionment of VA 
benefits was proper to the RO for additional development.  
The requested development has been completed and this issue 
has returned to the Board for further appellate review. 

This appeal also stems from a June 2004 rating action of the 
Wilmington, Delaware RO.  By that rating action, the RO 
granted service connection for depression and residuals of an 
injury to the external popliteal nerve of the left leg; 
initial 10 percent ratings were assigned, effective October 
7, 1994 and July 2, 2003, respectively.  The RO also granted 
service connection for migraine headaches; an initial 30 
percent rating was assigned, effective May 21, 2002.  A 40 
percent rating was assigned to the service-connected low back 
disability, effective May 21, 2002.  The Veteran disagreed 
with the initial and increased ratings assigned to these 
disabilities and a timely appeal ensued.   

By a January 2007 rating action, the RO assigned a 50 percent 
initial rating to the service-connected migraine headaches, 
effective October 11, 2006 (an effective date of June 21, 
2005 was assigned in a July 2008 rating action).  In a March 
2009 rating action, the RO assigned 30 and 50 percent initial 
ratings to the service-connected depression, effective May 
22, 2007 and September 24, 2008, respectively.  As these 
initial ratings do not constitute full grants of the benefits 
sought, these issues remain in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
September 1985 to February 1991.

2.	On June 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations  of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


